Exhibit 10.2

 

THIRD AMENDMENT TO THE CREDIT AGREEMENT

 

THIRD AMENDMENT (this “Amendment”), dated as of December 14, 2011, to the Credit
Agreement dated as of December 10, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
Thompson Creek Metals Company Inc. (the “Borrower”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent  (in such
capacity, the “Administrative Agent”), and the other agents party thereto.

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto are parties to the Credit Agreement;

 

WHEREAS, the Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement and the Royal Gold Intercreditor Agreement as
set forth herein; and

 

WHEREAS, the Required Lenders are willing to agree to such amendments and other
matters, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.                                DEFINITIONS.

 

1.1                                 Unless otherwise defined herein, capitalized
terms which are defined in the Credit Agreement are used herein as therein
defined.

 

SECTION 2.                                AMENDMENTS.

 

(a)                                  Amendment to Section 1 of the Credit
Agreement.

 

(i)                                     Section 1.1 of the Credit Agreement is
hereby amended by adding the following terms in proper alphabetical order:

 

“Consolidated Borrowing Liquidity”:  as of any date of determination, the sum of
(a) the aggregate amount of the Available Commitments as of such date plus
(b) the Cash Balance as of such date plus (c) the amount of cash to be received
in the immediately following fiscal quarter pursuant to the additional
transactions effective as of December 14, 2011 pursuant to the Royal Gold
Purchase Agreement.

 

“Test Period”: for any determination under Section 7.1(a), the four consecutive
fiscal quarters of the Borrower then last ended.

 

(ii)                          The definition of “Consolidated EBITDA” in
Section 1.1 of the Credit Agreement is hereby amended by adding the following
sentence at the end thereof:

 

Notwithstanding anything herein to the contrary, to the extent included in
Consolidated Net Income, there shall be excluded in determining

 

--------------------------------------------------------------------------------


 

Consolidated EBITDA non-cash currency translation, remeasurement or transaction
gains and losses.

 

(iii)                               The definition of “Royal Gold Intercreditor
Agreement” in Section 1.1 of the Credit agreement is hereby amended by replacing
such definition in its entirety with the following:

 

“Royal Gold Intercreditor Agreement”: the Intercreditor Agreement entered into
among the Administrative Agent, the Borrower, Terrane Metals Corp. and RGLD Gold
AG (as successor to RGL Royalty AG), substantially in the form of Exhibit H (as
amended by the First Amendment to the Intercreditor Agreement, dated as of
December 14, 2011).

 

(iv)                              The definition of “Royal Gold Purchase
Agreement” in Section 1.1 of the Credit agreement is hereby amended by replacing
such definition in its entirety with the following:

 

“Royal Gold Purchase Agreement”: the Amended and Restated Purchase and Sale
agreement dated as of December 14, 2011 among the Borrower, Terrane Metals
Corp., RGLD Gold AG and Royal Gold, Inc. substantially in the form of Exhibit A
to the Third Amendment to the Credit Agreement, dated as of December 14, 2011.

 

(b)                                 Amendment to Section 5.2(c) of the Credit
Agreement.  Section 5.2(c) of the Credit Agreement is hereby amended by
replacing each reference to “Consolidated Liquidity” in such section with
“Consolidated Borrowing Liquidity”.

 

(c)                                  Amendment to Section 7.1(a) of the Credit
Agreement.  Section 7.1(a) of the Credit Agreement is hereby amended by
replacing such section in its entirety with the following:

 

(a) Permit the Consolidated Leverage Ratio as at the last day of any Test Period
ending on any date set forth below to be greater than the ratio set forth below
opposite such date:

 

Test Period Ending

 

Ratio

December 31, 2011

 

3.00 to 1.00

March 31, 2012

 

3.25 to 1.00

June 30, 2012

 

6.25 to 1.00

September 30, 2012

 

6.75 to 1.00

December 31, 2012

 

4.50 to 1.00

March 31, 2013

 

4.50 to 1.00

June 30, 2013

 

3.75 to 1.00

September 30, 2013

 

3.25 to 1.00

December 31, 2013 and thereafter

 

3.00 to 1.00

 

2

--------------------------------------------------------------------------------


 

(d)                                 Amendment to Section 7.1(b) of the Credit
Agreement.  Section 7.1(b) of the Credit Agreement is hereby amended by
replacing such section in its entirety with the following:

 

(a) Permit the Consolidated Interest Coverage Ratio as at the last day of any
Test Period ending on any date set forth below to be less than the ratio set
forth below opposite such date:

 

Test Period Ending

 

Ratio

December 31, 2011

 

3.00 to 1.00

March 31, 2012

 

3.00 to 1.00

June 30, 2012

 

2.00 to 1.00

September 30, 2012

 

2.00 to 1.00

December 31, 2012 and thereafter

 

3.00 to 1.00

 

(e)                                  Amendment to Exhibit B to the Credit
Agreement.  Exhibit B to the Credit Agreement is hereby amended by adding the
following new paragraph 5 thereto:

 

5.               The Company represents and warrants that it is either in
compliance with, or (with respect to conditions scheduled to occur after the
date hereof) has no reason to believe that it will not meet, the conditions of
Section 5.3 of the Royal Gold Purchase Agreement for any Scheduled Deposit
Payment (as defined in the Royal Gold Purchase Agreement) scheduled to be paid
in the immediately following fiscal quarter pursuant to the terms of the Royal
Gold Purchase Agreement.

 

(f)                                    Amendments to the Royal Gold
Intercreditor Agreement.  The Royal Gold Intercreditor Agreement shall be
amended as set forth on Exhibit B hereto.

 

SECTION 3.                                CONDITIONS PRECEDENT.  This Amendment
shall become effective on the date (the “Effective Date”) on which all of the
following conditions have been satisfied or waived:

 

(a)                                  Execution and Delivery.  The Administrative
Agent shall have received counterparts of this Amendment duly executed by
(i) the Borrower, (ii) the Required Lenders and (iii) the Administrative Agent.

 

(b)                                 No Default.  Both prior to and after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing on the Effective Date.

 

(c)                                  Representations and Warranties.  As of the
Effective Date (both prior to and after giving effect to this Amendment) all
representations and warranties contained in Section 4 shall be true and correct
in all material respects.

 

(d)                                 Royal Gold Purchase Agreement.  The
Administrative Agent shall have received true and correct copies of the Royal
Gold Purchase Agreement.

 

(e)                                  Fees and Expenses.  The Administrative
Agent shall have received the fees and expenses required to be paid by the
Borrower pursuant to Section 5 of this Amendment.

 

3

--------------------------------------------------------------------------------


 

For the purpose of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 3 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

SECTION 4.                                REPRESENTATIONS AND WARRANTIES.  In
order to induce the Administrative Agent and the Lenders to enter into this
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that:

 

(a)                                  the representations and warranties of the
Borrower and the other Loan Parties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the Effective Date as if made on and as of the Effective Date both prior to, and
after giving effect to, this Amendment, except where such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects as
of such earlier date;

 

(b)                                 both prior to and after giving effect to
this Amendment, no Default or Event of Default shall have occurred and be
continuing on the Effective Date; and

 

(c)                                  after giving effect to the transactions
contemplated by the Royal Gold Purchase Agreement, each Loan Party is Solvent.

 

SECTION 5.                                FEES AND EXPENSES.  The Borrower
agrees to pay (i) the Administrative Agent for the account of each Lender that
consents to this Amendment on or prior to 5:00 p.m., New York time, December 15,
2011, a fee equal to 0.25% of such Lender’s Commitment on the Effective Date and
(ii) all invoiced fees and accrued expenses of the Administrative Agent,
including without limitation, the reasonable fees and expenses of legal counsel.

 

SECTION 6.                                CONTINUING EFFECT.  Except as
expressly amended, waived or modified hereby, the Loan Documents shall continue
to be and shall remain in full force and effect in accordance with their
respective terms.  This Amendment shall not constitute an amendment, waiver or
modification of any provision of any Loan Document not expressly referred to
herein and shall not be construed as an amendment, waiver or modification of any
action on the part of the Borrower or the other Loan Parties that would require
an amendment, waiver or consent of the Administrative Agent or the Lenders
except as expressly stated herein, or be construed to indicate the willingness
of the Administrative Agent or the Lenders to further amend, waive or modify any
provision of any Loan Document amended, waived or modified hereby for any other
period, circumstance or event.  Except as expressly modified by this Amendment,
the Credit Agreement and the other Loan Documents are ratified and confirmed and
are, and shall continue to be, in full force and effect in accordance with their
respective terms.  Except as expressly set forth herein, each Lender and the
Administrative Agent reserves all of its rights, remedies, powers and privileges
under the Credit Agreement, the other Loan Documents, applicable law and/or
equity.  Any reference to the “Credit Agreement” in any Loan Document or any
related documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment and the term “Loan Documents” in the Credit Agreement
and the other Loan Documents shall include, without limitation, this Amendment
and any agreements, instruments and other documents executed and/or delivered in
connection herewith.

 

SECTION 7.                                CONSENT OF GUARANTORS.  Each of the
Guarantors hereby consents to this Amendment, and to the amendments and
modifications to the Credit Agreement pursuant hereto and acknowledges the
effectiveness and continuing validity of its obligations under or with respect
to the Credit

 

4

--------------------------------------------------------------------------------


 

Agreement and any Security Document, as applicable, and its liability for the
Obligations, pursuant to the terms thereof and that such obligations are without
defense, setoff and counterclaim.

 

SECTION 8.                                GOVERNING LAW.  THIS AMENDMENT, AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

SECTION 9.                                SUCCESSORS AND ASSIGNS.  This
Amendment shall be binding upon and inure to the benefit of the Borrower, the
other Loan Parties, the Administrative Agent, the other Agents and the Lenders,
and each of their respective successors and assigns, and shall not inure to the
benefit of any third parties.  The execution and delivery of this Amendment by
the Lenders prior to the Effective Date shall be binding upon its successors and
assigns and shall be effective as to any Loans or Commitments assigned to it
after such execution and delivery.

 

SECTION 10.                          ENTIRE AGREEMENT.  This Amendment, the
Credit Agreement and the other Loan Documents represent the entire agreement of
the Loan Parties, the Administrative Agent, the Agents, the Lenders and the
Lenders, as applicable, with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, any other Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the Credit
Agreement or the other Loan Documents.

 

SECTION 11.                          LOAN DOCUMENT.  This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Credit Agreement.

 

SECTION 12.                          COUNTERPARTS.  This Amendment may be
executed by the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  An executed signature page of this Amendment may be delivered by
facsimile transmission or electronic PDF of the relevant signature page hereof.

 

SECTION 13.                          HEADINGS.  Section headings used in this
Amendment are for convenience of reference only, are not part of this Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Amendment.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

 

By:

/s/ Pamela L. Saxton

 

 

Name: Pamela L. Saxton

 

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Brian Knapp

 

 

Name: Brian Knapp

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

By:

/s/ Stam Fountoulakis

 

 

Name:  Stam Fountoulakis

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, an Alabama Banking Corporation,
as Lender

 

 

 

 

By:

/s/ Joseph W. Nimmons

 

 

Name:  Joseph W. Nimmons

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE (CANADA BRANCH),
as Lender

 

 

 

 

By:

/s/ Michael C. Manion

 

 

Name:  Michael C. Manion

 

 

Title:  Director

 

 

 

 

 

 

 

By:

/s/ Simona Lungu

 

 

Name:  Simona Lungu

 

 

Title:  Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CANADA BRANCH, as Lender

 

 

 

 

By:

/s/ Paul M. Jurist

 

 

Name:  Paul M. Jurist

 

 

Title:  Managing Director & Principal Officer

 

 

 

 

 

 

 

By:

/s/ Renate Engel

 

 

Name:  Renate Engel

 

 

Title:  Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

STANDARD BANK Plc, as Lender

 

 

 

 

By:

/s/ Robert Anastasio

 

 

Name:  Robert Anastasio

 

 

Title:  Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Javier M. Rocio

 

 

Name:  Javier M. Rocio

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:  Mary E. Evans

 

 

Title:  Associate Director

 

 

 

 

 

 

 

By:

/s/ Joselin Fernandes

 

 

Name:  Joselin Fernandes

 

 

Title:  Associate Director

 

--------------------------------------------------------------------------------

 